Case 6:20-cv-00269-ADA Document 25-2 Filed 07/31/20 Page 1 of 33




                     EXHIBIT 1
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06217-LHK Document
                               Document25-2
                                        103 Filed 07/31/20
                                                  04/24/20 Page 21 of 33
                                                                      6



 1   DESMARAIS LLP
     Peter C. Magic (Bar No. 278917)
 2   101 California Street, Suite 3070
     San Francisco, CA 94111
 3   Telephone: (415) 573-1900
     jdesmarais@desmaraisllp.com
 4   pmagic@desmaraisllp.com

 5   DESMARAIS LLP
     John M. Desmarais (admitted pro hac vice)
 6   Ameet A. Modi (admitted pro hac vice pending)
     230 Park Avenue
 7   New York, NY 10169
     Telephone: (212) 351-3400
 8   jdesmarais@desmaraisllp.com
     amodi@desmaraisllp.com
 9
     Attorneys for Defendant Apple Inc.
10

11

12

13                               UNITED STATES DISTRICT COURT

14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN JOSE DIVISION

16

17   VOIP-PAL.COM, INC.,                             Case No. 5:18-cv-06217-LHK
18                 Plaintiff,                        ADMINISTRATIVE MOTION TO
                                                     CONSIDER WHETHER CASES
19                          v.                       SHOULD BE RELATED
20
     APPLE INC.,
21
                   Defendant.
22

23

24

25

26

27

28
      ADMINISTRATIVE MOTION TO CONSIDER                              CASE NO. 5:18-cv-06217-LHK
      WHETHER CASES SHOULD BE RELATED
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06217-LHK Document
                               Document25-2
                                        103 Filed 07/31/20
                                                  04/24/20 Page 32 of 33
                                                                      6



 1                                           I. INTRODUCTION

 2             Pursuant to the Northern District of California’s Civil Local Rules 3-12(b) and 7-11,

 3   Defendant Apple Inc. (“Apple”) files this motion to request that the above-captioned case be

 4   related to a recently-filed action that is captioned Apple Inc. v. VoIP-Pal.com, Inc., Case No. 3:20-

 5   cv-02460-JSC (“Apple declaratory judgment action”), which has been assigned to Magistrate

 6   Judge Corley. This Court has already granted a similar motion filed by Twitter. (See Doc. 92 in

 7   VoIP-Pal.com, Inc. v. Twitter Inc., Case No. 5:18-cv-04523-LHK, deeming that case related to

 8   Twitter Inc. v. VoIP-Pal.com, Inc., now captioned as Case No. 5:20-cv-02397-LHK.)

 9             This Court is already familiar with VoIP-Pal.com, Inc. (“VoIP-Pal”) and its patents. In

10   2018 and 2019, this Court presided over six lawsuits filed by VoIP-Pal that were consolidated into

11   two sets for pretrial purposes:

12             The “first wave” cases, which the Court deemed related to each other, were filed against the

13   following defendants and involved the assertion of two patents:

14                Apple (Case No. 5:18-cv-06217-LHK) (this case);

15                Twitter (Case No. 5:18-cv-04523-LHK);

16                Verizon Wireless (Case No. 5:18-cv-06054-LHK); and

17                AT&T (Case No. 5:18-cv-06177-LHK).

18             The “second wave cases,” which the Court deemed related to each other, were filed against

19   the following defendants and involved the assertion of four additional patents from the same

20   family:

21                Apple (Case No. 5:18-cv-06216-LHK); and

22                Amazon (Case No. 5:18-cv-07020-LHK).

23             In a clear effort to avoid this District’s prior judgments—to a venue (the Western District

24   of Texas) with which VoIP-Pal has no connection, but that it apparently views as more friendly—

25   VoIP-Pal has recently filed a slew of new lawsuits concerning yet another patent from the same

26   family. As described herein, both Apple and Twitter have filed declaratory judgment actions

27   against VoIP-Pal in this District. By this motion, Apple seeks to have its declaratory judgment

28
      ADMINISTRATIVE MOTION TO CONSIDER                 -2-                     CASE NO. 5:18-cv-06217-LHK
      WHETHER CASES SHOULD BE RELATED
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06217-LHK Document
                               Document25-2
                                        103 Filed 07/31/20
                                                  04/24/20 Page 43 of 33
                                                                      6



 1   action deemed related to the earlier actions involving Apple and VoIP-Pal—i.e., the same finding

 2   that the Court has already entered in the Twitter cases.

 3                              II. APPLICABLE LEGAL STANDARD

 4          “Whenever a party knows or learns that an action, filed in or removed to this district is (or

 5   the party believes that the action may be) related to an action which is or was pending in this

 6   District as defined in Civil L.R. 3-12(a), the party much promptly file in the lowest-numbered case

 7   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R.

 8   7-11.” Civil L.R. 3-12(b). Under Civil Local Rule 3-12(a), “[a]n action is related to another when:

 9   (1) The actions concern substantially the same parties, property, transaction or event; and (2) [i]t

10   appears likely that there will be an unduly burdensome duplication of labor and expense or

11   conflicting results if the cases are conducted before different Judges.” Civil L.R. 3-12(a).

12                                          III. DISCUSSION

13          A.      Factual Background

14          In 2018 and 2019, this Court presided over six lawsuits filed by VoIP-Pal—two against

15   Apple. In the “first wave” actions filed against Apple, Twitter, AT&T, and Verizon Wireless,

16   VoIP-Pal asserted U.S. Patent Nos. 8,542,815 and 9,179,005 (the “’815 and ’005 patents,”

17   respectively), both entitled “Producing Routing Messages For Voice Over IP Communications.”

18   The two patents share a common specification. Defendants filed a Consolidated Motion To

19   Dismiss that the asserted patents are invalid under 35 U.S.C. § 101 for claiming patent ineligible

20   subject matter. On March 25, 2019, this Court granted Defendants’ Motion, found all asserted

21   claims of the ’815 and ’005 patents invalid, and issued rendered judgment in favor of defendants.

22   (E.g., Case No. 5:18-cv-04523-LHK, Docs. 82 and 84.) On March 16, 2020, the Court of Appeals

23   for the Federal Circuit affirmed this Court’s judgment. (Id., Doc. 89.)

24          In the “second wave” actions filed against Apple and Amazon, VoIP-Pal asserted U.S.

25   Patents 9,537,762; 9,813,330; 9,826,002; and 9,948,549. These four asserted patents are related

26   to and share a common specification with the ’815 and ’005 patents. Apple and Amazon filed a

27   Consolidated Motion To Dismiss that the four asserted patents in the second wave cases are invalid

28   under 35 U.S.C. § 101. On November 1, 2019, this Court granted Defendants’ Motion, found all
      ADMINISTRATIVE MOTION TO CONSIDER               -3-                      CASE NO. 5:18-cv-06217-LHK
      WHETHER CASES SHOULD BE RELATED
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06217-LHK Document
                               Document25-2
                                        103 Filed 07/31/20
                                                  04/24/20 Page 54 of 33
                                                                      6



 1   asserted claims of the four asserted patents invalid, and issued rendered judgment in favor of

 2   defendants Apple and Amazon. (E.g., Case No. 5:18-cv-06216-LHK, Docs. 114 and 115.) VoIP-

 3   Pal has appealed the judgment of invalidity under Section 101, and the appeal is pending.

 4          VoIP-Pal recently began another patent litigation campaign. Between April 2-7, 2020,

 5   VoIP-Pal filed four new lawsuits against defendants Facebook, WhatsApp, Google, Amazon, and

 6   Apple in the Western District of Texas (the “Texas lawsuits”). In the Texas lawsuits, VoIP-Pal

 7   asserts U.S. Patent 10,218,606 (“the ’606 patent”), which is also entitled “Producing Routing

 8   Messages For Voice Over IP Communications.” The ’606 patent is in the same family as the six

 9   patents asserted in the first and second wave cases.

10          Apple believes that VoIP-Pal’s Texas lawsuits amount to improper forum shopping—a

11   clear attempt to have another Federal Court duplicate, or potentially contradict, this Court’s prior

12   decisions.   On April 10, 2020, Apple filed a complaint for declaratory judgment of non-

13   infringement and invalidity of the ’606 patent. On April 13, 2020, Apple amended its complaint

14   to add counts of declaratory judgment of non-infringement and invalidity of U.S. Patent No.

15   9.935,872 (“the ’872 patent”). The claims of the ’606 and ’872 patents that are the subject of the

16   new Apple declaratory judgment action are very similar to the claims of the six patents that VoIP-

17   Pal previously asserted against Apple and other defendants in the first and second wave cases.

18   (Apple declaratory judgment action, Doc. 10.) For example, claim 1 of the ’606 patent and claim

19   30 of the ’872 patent are very similar to claim 74 of the ’005 patent, which was asserted against

20   Apple in the above-captioned action (one of the first wave cases). All three claims set forth

21   methods of routing communications between two participants based on “attributes” or “identifiers”

22   of the participants, matching or comparing the identifiers, and producing a “routing message” that

23   identifies an address associated with first or second network element or a first or second portion

24   of the network. Furthermore, the Apple products or services for which Apple has sought a

25   declaratory judgment of non-infringement and invalidity in the Apple declaratory judgment action

26   are the same as the Apple products and services that Apple accused of infringement in the original

27   “first wave” and “second wave” actions.

28
      ADMINISTRATIVE MOTION TO CONSIDER               -4-                     CASE NO. 5:18-cv-06217-LHK
      WHETHER CASES SHOULD BE RELATED
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06217-LHK Document
                               Document25-2
                                        103 Filed 07/31/20
                                                  04/24/20 Page 65 of 33
                                                                      6



 1          Apple filed its new declaratory judgment action in this District (Case No. 3:20-cv-02460-

 2   JSC) against VoIP-Pal because of the foregoing similarities, VoIP-Pal’s recent filing of the Texas

 3   lawsuits, and recent public statements by VoIP-Pal that threatened further legal action in the wake

 4   of the Federal Circuit’s affirmance of this Court’s judgment of invalidity of the ’815 and ’005

 5   patents. (Apple declaratory judgment action, Doc. 10.)

 6          B.      Analysis

 7          The Apple declaratory judgment action and the above-captioned action are related cases

 8   under Civil L.R. 3-12(a) for at least the same reasons that the Court has deemed related the actions

 9   involving Twitter and VoIP-Pal. (See Doc. 92 in VoIP-Pal.com, Inc. v. Twitter Inc., Case No.

10   5:18-cv-04523-LHK, deeming that case related to Twitter Inc. v. VoIP-Pal.com, Inc., now

11   captioned as Case No. 5:20-cv-02397-LHK.)

12          First, the two actions concern the same parties (VoIP-Pal and Apple), substantially the

13   same property (the ’606 and ’872 patents, which share an overlapping specification with and recite

14   claims very similar to the ’815 and ’005 patents at issue in the above-captioned case), and

15   substantially the same transaction or event (the question of whether the patents-in-suit, which are

16   in the same family as the patents at issue in the above-captioned case and recite very similar claims,

17   are invalid and/or infringed).

18          Second, given the facts set forth above, it would be an unduly burdensome duplication of

19   labor and expense or conflicting results if the Apple declaratory judgment action were conducted

20   before Magistrate Judge Corley instead of in this Court. This Court has invested substantial time

21   in analyzing and issuing substantive, dispositive rulings on the six patents that VoIP-Pal asserted

22   in the first and second wave cases, including the ’815 and ’005 patents involved in the above-

23   captioned action against Apple. The ’606 and ’872 patents are in the same family as, and have

24   overlapping specifications as, the ’815 and ’005 patents asserted in the above-captioned action

25   (and the four other VoIP-Pal patents involved in the first and second wave cases); the claims of

26   the patents are similar as well. There would be substantial duplication of effort and expense and

27   risk of conflicting results of the Apple declaratory judgment action were to proceed before

28   Magistrate Judge Corley, who has no prior familiarity with VoIP-Pal and VoIP-Pal’s patents.
      ADMINISTRATIVE MOTION TO CONSIDER                -5-                      CASE NO. 5:18-cv-06217-LHK
      WHETHER CASES SHOULD BE RELATED
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06217-LHK Document
                               Document25-2
                                        103 Filed 07/31/20
                                                  04/24/20 Page 76 of 33
                                                                      6



 1          For the foregoing reasons, having this Court preside over the Apple declaratory judgment

 2   action would conserve judicial resources and promote the efficient resolution of the action.

 3                                          IV. CONCLUSION

 4          Apple respectfully requests a determination that the Apple declaratory judgment action

 5   (Case No. 20-cv-02460-JSC) is related to the above-captioned action, and an assignment of the

 6   Apple declaratory judgment action to the judge in the above-captioned action.

 7

 8   DATED: April 24, 2020                                 By: /s/ Ameet A. Modi
                                                           DESMARAIS LLP
 9                                                         Peter C. Magic (Bar No. 278917)
                                                           101 California Street, Suite 3070
10                                                         San Francisco, CA 94111
                                                           Telephone: (415) 573-1900
11                                                         pmagic@desmaraisllp.com
12                                                         DESMARAIS LLP
                                                           John M. Desmarais (admitted pro hac vice)
13                                                         Ameet A. Modi (admitted pro hac vice)
                                                           230 Park Avenue
14                                                         New York, NY 10169
                                                           Telephone: (212) 351-3400
15                                                         jdesmarais@desmaraisllp.com
                                                           amodi@desmaraisllp.com
16
                                                           Attorneys for Defendant Apple Inc.
17

18

19

20

21

22

23

24

25

26

27

28
      ADMINISTRATIVE MOTION TO CONSIDER              -6-                      CASE NO. 5:18-cv-06217-LHK
      WHETHER CASES SHOULD BE RELATED
      Case 6:20-cv-00269-ADA
           5:18-cv-06217-LHK Document 103-1
                                      25-2 Filed
                                            Filed07/31/20
                                                  04/24/20 Page
                                                            Page81ofof33
                                                                       2



 1   DESMARAIS LLP
     Peter C. Magic (Bar No. 278917)
 2   101 California Street, Suite 3070
     San Francisco, CA 94111
 3   Telephone: (415) 573-1900
     pmagic@desmaraisllp.com
 4
     DESMARAIS LLP
 5   John M. Desmarais (admitted pro hac vice)
     Ameet A. Modi (admitted pro hac vice)
 6   230 Park Avenue
     New York, NY 10169
 7   Telephone: (212) 351-3400
     jdesmarais@desmaraisllp.com
 8   amodi@desmaraisllp.com

 9   Attorneys for Defendant Apple Inc.

10

11

12
                                  UNITED STATES DISTRICT COURT
13
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16
     VOIP-PAL.COM, INC.,                             Case No. 5:18-cv-06217-LHK
17
                    Plaintiff,                       DECLARATION OF AMEET A. MODI
18                                                   IN SUPPORT OF ADMINISTRATIVE
                             v.                      MOTION TO CONSIDER WHETHER
19                                                   CASES SHOULD BE RELATED
20   APPLE INC.,
21                  Defendant.
22

23

24

25

26

27

28    DECLARATION OF AMEET A. MODI IN SUPPORT OF                     CASE NO. 5:18-cv-06217-LHK
      ADMINISTRATIVE MOTION TO CONSIDER WHETHER
      CASES SHOULD BE RELATED
      Case 6:20-cv-00269-ADA
           5:18-cv-06217-LHK Document 103-1
                                      25-2 Filed
                                            Filed07/31/20
                                                  04/24/20 Page
                                                            Page92ofof33
                                                                       2



 1          I, Ameet A. Modi, declare as follows:

 2          1.      I am an attorney with the law firm of Desmarais LLP, counsel of record in this

 3   action for Defendant Apple Inc. (“Apple”). I am a member in good standing of the Bar of the

 4   State of New York and am admitted to this Court pro hac vice.

 5          2.      I submit this declaration in support of Apple’s administrative motion under Civil

 6   Local Rules 3-12 and 7-11 to consider whether this action should be related to Apple Inc. v. VoIP-

 7   Pal.com, Inc., Case No. 3:20-cv-02460-JSC, which is pending before Magistrate Judge Jacqueline

 8   Scott Corley of this Court. I have personal knowledge of the matters stated in this declaration and

 9   would testify truthfully to them if called upon to do so.

10          3.      On April 22, 2020, I contacted Lewis E. Hudnell III, counsel of record for VoIP-

11   Pal. I asked if VoIP-Pal would stipulate to the motion seeking to have this case related to Apple

12   Inc. v. VoIP-Pal.com, Inc., Case No. 3:-20-cv-02460-JSC. Mr. Hudnell responded that VoIP-Pal

13   would oppose such a motion.

14          4.      Accordingly, Apple was unable to obtain a stipulation.

15          I declare under penalty of perjury under the laws of the United States that the foregoing is

16   true and correct to the best of my knowledge.

17          Executed at Irvine, California this 24th day of April, 2020.

18

19                                                           By: /s/ Ameet A. Modi
                                                                    Ameet A. Modi
20

21

22

23

24

25

26

27

28    DECLARATION OF AMEET A. MODI IN SUPPORT OF       -2-                    CASE NO. 5:18-cv-06217-LHK
      ADMINISTRATIVE MOTION TO CONSIDER WHETHER
      CASES SHOULD BE RELATED
      Case
      Case6:20-cv-00269-ADA
           5:18-cv-06217-LHK Document
                             Document 25-2
                                      103-2 Filed
                                              Filed
                                                  07/31/20
                                                    04/24/20 Page
                                                              Page101 of
                                                                      of 33
                                                                         2



 1   DESMARAIS LLP
     Peter C. Magic (Bar No. 278917)
 2   101 California Street, Suite 3070
     San Francisco, CA 94111
 3   Telephone: (415) 573-1900
     pmagic@desmaraisllp.com
 4
     DESMARAIS LLP
 5   John M. Desmarais (admitted pro hac vice)
     Ameet A. Modi (admitted pro hac vice)
 6   230 Park Avenue
     New York, NY 10169
 7   Telephone: (212) 351-3400
     jdesmarais@desmaraisllp.com
 8   amodi@desmaraisllp.com

 9   Attorneys for Defendant Apple Inc.

10

11

12
                                  UNITED STATES DISTRICT COURT
13
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16
     VOIP-PAL.COM, INC.,                             Case No. 5:18-cv-06217-LHK
17
                    Plaintiff,                       [PROPOSED] ORDER GRANTING
18                                                   APPLE INC.’S ADMINISTRATIVE
                             v.                      MOTION TO CONSIDER WHETHER
19                                                   CASES SHOULD BE RELATED
20   APPLE INC.,
21                  Defendant.
22

23

24

25

26

27

28    [PROPOSED] ORDER GRANTING APPLE’S ADMIN.                       CASE NO. 5:18-cv-06217-LHK
      MOTION TO CONSIDER WHETHER CASES SHOULD BE
      RELATED
      Case
      Case6:20-cv-00269-ADA
           5:18-cv-06217-LHK Document
                             Document 25-2
                                      103-2 Filed
                                              Filed
                                                  07/31/20
                                                    04/24/20 Page
                                                              Page112 of
                                                                      of 33
                                                                         2



 1          Having considered the Defendant Apple Inc.’s Administrative Motion to consider whether

 2   the present action should be related to the action captioned Apple Inc. v. VoIP-Pal.com, Inc., Case

 3   No. 3:20-cv-02460-JSC (“Apple Declaratory Judgment action”), under Civil Rules 3-12 and 7-11,

 4   and good cause appearing, the Court GRANTS Apple’s Administrative Motion.

 5          The Court finds that the present action is related to the Apple Declaratory Judgment action

 6   under Civil Local Rule 3-12(a). The Court further finds that the Apple Declaratory Judgment

 7   action should be reassigned to the Honorable Lucy Koh pursuant to Civil Local Rule 3-12(f).

 8          IT IS SO ORDERED.

 9

10   ____________, 2020                                    __________________________________
                                                           The Honorable Lucy Koh
11                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    [PROPOSED] ORDER GRANTING APPLE’S ADMIN.       -2-                     CASE NO. 5:18-cv-06217-LHK
      MOTION TO CONSIDER WHETHER CASES SHOULD BE
      RELATED
      Case
        Case
           6:20-cv-00269-ADA
             5:18-cv-06177-LHKDocument
                               Document25-2
                                         83 Filed 07/31/20
                                                  05/05/20 Page 12
                                                                1 ofof733



 1   Samir A. Bhavsar (Pro hac vice)
     Morgan Grissum Mayne (Pro hac vice)
 2   BAKER BOTTS L.L.P
     2001 Ross Avenue, Suite 900
 3   Dallas, Texas 75201
     Telephone: (214) 953-6500
 4   Email: samir.bhavsar@bakerbotts.com
     Email: morgan.grissum@bakerbotts.com
 5
     Wayne O. Stacy
 6   BAKER BOTTS L.L.P
     101 California Street, Suite 3600
 7   San Francisco, CA 94111
     Telephone: (415) 291-6200
 8   Email: wayne.stacy@bakerbotts.com
 9   Lauren J. Dreyer (Pro hac vice)
     BAKER BOTTS L.L.P
10   700 K Street, N.W.
     Washington, DC 20001
11   Telephone: (202) 639-7700
     Email: lauren.dreyer@bakerbotts.com
12
     Attorneys for Defendant AT&T Corp.
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15                                      SAN JOSE DIVISION

16   VOIP-PAL.COM, INC.,                         Case No. 5:18-cv-06177-LHK

17                 Plaintiff,
                                                 ADMINISTRATIVE MOTION TO
18           v.                                  CONSIDER WHETHER CASES SHOULD
                                                 BE RELATED
19   AT&T CORP.,

20                 Defendant.

21

22

23

24

25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER
     WHETHER CASES SHOULD BE RELATED                            CASE NO. 5:18-cv-06177-LHK
      Case
        Case
           6:20-cv-00269-ADA
             5:18-cv-06177-LHKDocument
                               Document25-2
                                         83 Filed 07/31/20
                                                  05/05/20 Page 13
                                                                2 ofof733



 1   I.     INTRODUCTION
 2          Pursuant to the Northern District of California’s Civil Local Rules 3-12(b) and 7-11,
 3   Defendant AT&T Corp. (“AT&T”) files this motion to request that the above-captioned case be
 4   related to a recently-filed action that is captioned AT&T Corp. v. VoIP-Pal.com, Inc., Case No. 5:20-
 5   cv-02995 (“AT&T declaratory judgment action”), which has been assigned to the Honorable
 6   Nathanael M. Cousins. This Court has already granted similar motions filed by each of Twitter and
 7   Apple. (See Dkt. No. 92 in VoIP-Pal.com, Inc. v. Twitter Inc., Case No. 5:18-cv-04523-LHK,
 8   deeming that case related to Twitter Inc. v. VoIP-Pal.com, Inc., now captioned as Case No. 5:20-cv-
 9   02397-LHK; Dkt. No. 104 in VoIP-Pal.com, Inc. v. Apple Inc., Case No. 5:18-cv-06217-LHK,
10   deeming that case related to Apple Inc. v. VoIP-Pal.com, Inc., now captioned as Case No. 5:20-cv-
11   02460-LHK.)
12          This Court is already familiar with VoIP-Pal.com, Inc. (“VoIP-Pal”), its patents, and VoIP-
13   Pal’s allegations against AT&T. In 2018 and 2019, this Court presided over six lawsuits filed by
14   VoIP-Pal that were consolidated into two waves for pretrial purposes:
15          The “first wave” cases, which the Court deemed related to each other, were filed against the
16   following defendants and involved the assertion of two patents:
17                 AT&T (Case No. 5:18-cv-06177-LHK) (this case);
18                 Apple (Case No. 5:18-cv-06217-LHK);
19                 Twitter (Case No. 5:18-cv-04523-LHK); and
20                 Verizon Wireless (Case No. 5:18-cv-06054-LHK).
21          The “second wave cases,” which the Court deemed related to each other, were filed against
22   the following defendants and involved the assertion of four additional patents from the same family:
23                 Apple (Case No. 5:18-cv-06216-LHK); and
24                 Amazon (Case No. 5:18-cv-07020-LHK).
25          VoIP-Pal recently filed a batch of new lawsuits concerning yet another patent from the same
26   family in a different district — the Western District of Texas. VoIP-Pal — a Nevada corporation
27   with a principal place of business in Bellevue, Washington — has no connection to that district.
28   VoIP-Pal’s new choice in forum is thus a clear attempt to avoid this District’s prior analysis and

     ADMINISTRATIVE MOTION TO CONSIDER               2                       CASE NO. 5:18-cv-06177-LHK
     WHETHER CASES SHOULD BE RELATED
      Case
        Case
           6:20-cv-00269-ADA
             5:18-cv-06177-LHKDocument
                               Document25-2
                                         83 Filed 07/31/20
                                                  05/05/20 Page 14
                                                                3 ofof733



 1   judgments on closely related patents. As described herein, AT&T, Apple, and Twitter have each
 2   filed declaratory judgment actions against VoIP-Pal in this District, all of which involve the same
 3   patent—US Patent No. 10,218,606. By this motion, AT&T seeks to have its declaratory judgment
 4   action deemed related to the earlier action involving AT&T and VoIP-Pal — i.e., the same finding
 5   that the Court has already entered in the Twitter and Apple cases.
 6   II.    APPLICABLE LEGAL STANDARD
 7          “Whenever a party knows or learns that an action, filed in or removed to this district is (or
 8   the party believes that the action may be) related to an action which is or was pending in this District
 9   as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case an
10   Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-11.”
11   Civil L.R. 3-12(b). Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) [t]he
12   actions concern substantially the same parties, property, transaction or event; and (2) [i]t appears
13   likely that there will be an unduly burdensome duplication of labor and expense or conflicting results
14   if the cases are conducted before different Judges.” Civil L.R. 3-12(a).
15   III.   DISCUSSION
16          A.      Factual Background
17          In 2018 and 2019, this Court presided over six lawsuits filed by VoIP-Pal—one against
18   AT&T. In the “first wave” actions filed against Apple, Twitter, AT&T, and Verizon Wireless,
19   VoIP-Pal asserted U.S. Patent Nos. 8,542,815 and 9,179,005 (the “’815 and ’005 patents,”
20   respectively), both entitled “Producing Routing Messages For Voice Over IP Communications.”
21   The two patents share a common specification. Defendants filed a Consolidated Motion To Dismiss
22   on the ground that the asserted patents are invalid under 35 U.S.C. § 101 for claiming patent
23   ineligible subject matter. On March 25, 2019, this Court granted defendants’ Motion, found all
24   asserted claims of the ’815 and ’005 patents invalid, and issued judgment in favor of defendants.
25   (E.g., Case No. 5:18-cv-04523-LHK, Dkt. Nos. 82 and 84.) On March 16, 2020, the Federal Circuit
26   affirmed this Court’s judgment. (Id., Dkt. No. 89.)
27          In the “second wave” actions filed against Apple and Amazon, VoIP-Pal asserted U.S. Patent
28   Nos. 9,537,762; 9,813,330; 9,826,002; and 9,948,549. These four asserted patents are related to and

     ADMINISTRATIVE MOTION TO CONSIDER                 3                       CASE NO. 5:18-cv-06177-LHK
     WHETHER CASES SHOULD BE RELATED
      Case
        Case
           6:20-cv-00269-ADA
             5:18-cv-06177-LHKDocument
                               Document25-2
                                         83 Filed 07/31/20
                                                  05/05/20 Page 15
                                                                4 ofof733



 1   share a common specification with the ’815 and ’005 patents.            Apple and Amazon filed a
 2   Consolidated Motion To Dismiss on the ground that the four asserted patents in the second wave
 3   cases are invalid under 35 U.S.C. § 101. On November 1, 2019, this Court granted that Motion,
 4   found all asserted claims of the four asserted patents invalid, and issued judgment in favor of
 5   defendants Apple and Amazon. (E.g., Case No. 5:18-cv-06216-LHK, Dkt. Nos. 114 and 115.)
 6   VoIP-Pal has appealed the judgment of invalidity under Section 101, and the appeal is pending.
 7          VoIP-Pal recently began another patent litigation campaign. Between April 2-24, 2020,
 8   VoIP-Pal filed six new lawsuits against defendants Facebook, WhatsApp, Google, Amazon, Apple,
 9   AT&T, and Verizon in the Western District of Texas (the “Texas lawsuits”). In the Texas lawsuits,
10   VoIP-Pal asserts U.S. Patent No. 10,218,606 (“the ’606 patent”), which is also entitled “Producing
11   Routing Messages For Voice Over IP Communications.” The ’606 patent is in the same family as,
12   and shares the same specification with, the six patents asserted in the first and second wave cases.
13          AT&T believes that VoIP-Pal’s Texas lawsuits amount to improper forum shopping — a
14   clear attempt to have another federal court duplicate, or potentially contradict, this Court’s prior
15   decisions. On April 30, 2020, AT&T filed a complaint for declaratory judgment of noninfringement
16   and invalidity of the ’606 patent. The claims of the ’606 patent that are the subject of the new AT&T
17   declaratory judgment action are very similar to the claims of the six patents that VoIP-Pal previously
18   asserted against AT&T and other defendants in the first and second wave cases. (AT&T declaratory
19   judgment action, Case No. 5:20-cv-02995, Dkt. No. 1.) For example, claim 1 of the ’606 patent is
20   very similar to claim 74 of the ’005 patent, which was asserted against AT&T in the above-captioned
21   action (one of the first wave cases). Both claims set forth methods of routing communications
22   between two participants based on “attributes” or “identifiers” of the participants, matching or
23   comparing the identifiers, and producing a “routing message” that identifies an address associated
24   with a first or second network element or a first or second portion of the network. Furthermore, the
25   AT&T products or services for which AT&T has sought a declaratory judgment of noninfringement
26   and invalidity in the AT&T declaratory judgment action are the same as or similar to the AT&T
27   products and services that VoIP-Pal accused AT&T of infringement in the original “first wave”
28   actions.

     ADMINISTRATIVE MOTION TO CONSIDER                4                      CASE NO. 5:18-cv-06177-LHK
     WHETHER CASES SHOULD BE RELATED
         Case
           Case
              6:20-cv-00269-ADA
                5:18-cv-06177-LHKDocument
                                  Document25-2
                                            83 Filed 07/31/20
                                                     05/05/20 Page 16
                                                                   5 ofof733



 1            AT&T filed its new declaratory judgment action in this District (Case No. 5:20-cv-02995)
 2   against VoIP-Pal because of the foregoing similarities, VoIP-Pal’s recent filing of the Texas
 3   lawsuits, and recent public statements by VoIP-Pal that threatened further legal action in the wake
 4   of the Federal Circuit’s affirmance of this Court’s judgment of invalidity of the ’815 and ’005
 5   patents. (AT&T declaratory judgment action, Case No. 5:20-cv-02995, Dkt. No. 1., Ex. 7)
 6            B.     Analysis
 7            The AT&T declaratory judgment action and the above-captioned action are related cases
 8   under Civil L.R. 3-12(a) for at least the same reasons that the Court has deemed related the actions
 9   involving Twitter, Apple, and VoIP-Pal. (See Dkt. No. 92 in VoIP-Pal.com, Inc. v. Twitter Inc.,
10   Case No. 5:18-cv-04523-LHK, deeming that case related to Twitter Inc. v. VoIP-Pal.com, Inc., now
11   captioned as Case No. 5:20-cv-02397-LHK and involving the ’606 patent; Dkt. No. 104 in VoIP-
12   Pal.com, Inc. v. Apple Inc., Case No. 5:18-cv-06217-LHK, deeming that case related to Apple Inc.
13   v. VoIP-Pal.com, Inc., now captioned as Case No. 5:20-cv-02460-LHK and also involving the ’606
14   patent.) First, the two actions concern overlapping parties (VoIP-Pal and AT&T),1 substantially the
15   same property (the ’606 patent, which shares an overlapping specification with and recites claims
16   very similar to the ’815 and ’005 patents at issue in the above-captioned case), and substantially the
17   same transaction or event (the question of whether the patent-in-suit, which is in the same family as
18   the patents-at-issue in the above-captioned case and recites very similar claims, is invalid and/or
19   infringed).
20            Second, given the facts set forth above, it would be an unduly burdensome duplication of
21   labor and expense if the AT&T declaratory judgment action were conducted before the Honorable
22   Nathanael M. Cousins instead of before the Honorable Lucy J. Koh in this Court. It also would risk
23   conflicting results. Judge Koh has invested substantial time in analyzing and issuing substantive,
24   dispositive rulings on the six patents that VoIP-Pal asserted in the first and second wave cases,
25   including the ’815 and ’005 patents involved in the above-captioned action against AT&T. The
26   ’606 patent is in the same family as, and has an overlapping specification with, the ’815 and ’005
27
     1
28    The AT&T declaratory judgment action includes two additional AT&T entities—AT&T
     Services, Inc. and AT&T Mobility LLC.
     ADMINISTRATIVE MOTION TO CONSIDER                5                      CASE NO. 5:18-cv-06177-LHK
     WHETHER CASES SHOULD BE RELATED
      Case
        Case
           6:20-cv-00269-ADA
             5:18-cv-06177-LHKDocument
                               Document25-2
                                         83 Filed 07/31/20
                                                  05/05/20 Page 17
                                                                6 ofof733



 1   patents asserted in the above-captioned action (and the four other VoIP-Pal patents involved in the
 2   first and second wave cases); the claims of the patents are similar as well. There would be
 3   substantial duplication of effort and expense and risk of conflicting decisions (e.g., regarding patent
 4   eligibility) if the AT&T declaratory judgment action were to proceed before Judge Cousins, who
 5   has no prior familiarity with VoIP-Pal and VoIP-Pal’s patents.
 6          For the foregoing reasons, having Judge Koh preside over the AT&T declaratory judgment
 7   action would conserve judicial resources and promote the efficient resolution of the action.
 8   IV.    CONCLUSION
 9          AT&T respectfully requests a determination that the AT&T declaratory judgment action
10   (Case No. 5:20-cv-02995) is related to the above-captioned action, and an assignment of the AT&T
11   declaratory judgment action to the judge in the above-captioned action.
12

13   Dated: May 5, 2020                                   BAKER BOTTS L.L.P.
14                                                        /s/ Samir A. Bhavsar
                                                          Samir A. Bhavsar (Pro hac vice)
15                                                        samir.bhavsar@bakerbotts.com
                                                          Morgan Grissum Mayne (Pro hac vice)
16                                                        morgan.grissum@bakerbotts.com
                                                          2001 Ross Avenue, Suite 900
17                                                        Dallas, Texas 75201
                                                          (214) 953-6500
18
                                                          Wayne O. Stacy
19                                                        wayne.stacy@bakerbotts.com
                                                          101 California Street, Suite 3600
20                                                        San Francisco, CA 94111
                                                          (415) 291-6200
21
                                                          Lauren J. Dreyer (Pro hac vice)
22                                                        lauren.dreyer@bakerbotts.com
                                                          700 K Street, N.W.
23                                                        Washington, DC 20001
                                                           (202) 639-7700
24
                                                          Attorneys for Defendant AT&T Corp.
25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER                6                       CASE NO. 5:18-cv-06177-LHK
     WHETHER CASES SHOULD BE RELATED
      Case
        Case
           6:20-cv-00269-ADA
             5:18-cv-06177-LHKDocument
                               Document25-2
                                         83 Filed 07/31/20
                                                  05/05/20 Page 18
                                                                7 ofof733



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on May 5, 2020, I served the forgoing ADMINISTRATIVE MOTION
 3   TO CONSIDER WHETHER CASES SHOULD BE RELATED via U.S. Mail and electronic
 4   mail pursuant to Civil Local Rule 5-1(h)(2) on:
 5
            Lewis E. Hudnell, III
 6          Hudnell Law Group
            800 W. El Camino Real, Suite 180
 7          Mountain View, CA 94040
            Email: Lewis@hudnelllaw.com
 8

 9

10                                                         /s/ Samir A. Bhavsar
                                                           Samir A. Bhavsar
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ADMINISTRATIVE MOTION TO CONSIDER                 7                    CASE NO. 5:18-cv-06177-LHK
     WHETHER CASES SHOULD BE RELATED
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06177-LHK Document
                               Document25-2
                                        83-1 Filed
                                              Filed07/31/20
                                                    05/05/20 Page
                                                              Page19
                                                                   1 of 2
                                                                        33



 1   Samir A. Bhavsar (Pro hac vice)
     Morgan Grissum Mayne (Pro hac vice)
 2   BAKER BOTTS L.L.P
     2001 Ross Avenue, Suite 900
 3   Dallas, Texas 75201
     Telephone: (214) 953-6500
 4   Email: samir.bhavsar@bakerbotts.com
     Email: morgan.mayne@bakerbotts.com
 5
     Wayne O. Stacy
 6   BAKER BOTTS L.L.P
     101 California Street, Suite 3600
 7   San Francisco, CA 94111
     Telephone: (415) 291-6200
 8   Email: wayne.stacy@bakerbotts.com
 9   Lauren J. Dreyer (Pro hac vice)
     BAKER BOTTS L.L.P
10   700 K Street, N.W.
     Washington, DC 20001
11   Telephone: (202) 639-7700
     Email: lauren.dreyer@bakerbotts.com
12
     Attorneys for Defendant AT&T Corp.
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15                                      SAN JOSE DIVISION

16   VOIP-PAL.COM, INC.,                         Case No. 5:18-cv-06177-LHK

17                 Plaintiff,
                                                 DECLARATION OF MORGAN G.
18           v.                                  MAYNE IN SUPPORT OF
                                                 ADMINISTRATIVE MOTION TO
19   AT&T CORP.,                                 CONSIDER WHETHER CASES SHOULD
                                                 BE RELATED
20                 Defendant.

21

22

23

24

25

26

27

28


     DECLARATION OF MORGAN G. MAYNE                             CASE NO. 5:18-cv-06177-LHK
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06177-LHK Document
                               Document25-2
                                        83-1 Filed
                                              Filed07/31/20
                                                    05/05/20 Page
                                                              Page20
                                                                   2 of 2
                                                                        33



 1

 2          I, Morgan Grissum Mayne, declare as follows:
 3          1.      I am an attorney with the law firm of Baker Botts LLP, counsel of record in this
 4   action for Defendant AT&T Corp. (“AT&T”). I am a member in good standing of the Bar of the
 5   State of Texas and am admitted to this Court pro hac vice.
 6          2.      I submit this declaration in support of AT&T’s administrative motion under Civil
 7   Local Rules 3-12 and 7-11 to consider whether this action should be related to AT&T Corp., et al.
 8   v. VoIP-Pal.com, Inc., Case No. 5:20-cv-02995-NC, which is pending before Magistrate Judge
 9   Nathaniel M. Cousins of this Court. I have personal knowledge of the matters stated in this
10   declaration and would testify truthfully to them if called upon to do so.
11          3.      On May 4, 2020, I contacted Lewis E. Hudnell III, counsel of record for VoIP-Pal.
12   I asked if VoIP-Pal would stipulate to the motion seeking to have this case related to AT&T Corp.,
13   et al. v. VoIP-Pal.com, Inc., Case No. 5:20-cv-02995-NC. Mr. Hudnell responded that VoIP-Pal
14   would oppose such a motion.
15          4.      Accordingly, AT&T was unable to obtain a stipulation.
16          I declare under penalty of perjury under the laws of the United States that the foregoing is
17   true and correct to the best of my knowledge.
18          Executed at Dallas, Texas this 5th day of May, 2020.
19
                                                   By: /s/ Morgan Grissum Mayne
20                                                        Morgan Grissum Mayne
21

22

23

24

25

26

27

28

     DECLARATION OF MORGAN G. MAYNE                   2                      CASE NO. 5:18-cv-06177-LHK
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06177-LHK Document
                               Document25-2
                                        83-2 Filed
                                              Filed07/31/20
                                                    05/05/20 Page
                                                              Page21
                                                                   1 of 2
                                                                        33



 1   Samir A. Bhavsar (Pro hac vice)
     Morgan Grissum Mayne (Pro hac vice)
 2   BAKER BOTTS L.L.P
     2001 Ross Avenue, Suite 900
 3   Dallas, Texas 75201
     Telephone: (214) 953-6500
 4   Email: samir.bhavsar@bakerbotts.com
     Email: morgan.grissum@bakerbotts.com
 5
     Wayne O. Stacy
 6   BAKER BOTTS L.L.P
     101 California Street, Suite 3600
 7   San Francisco, CA 94111
     Telephone: (415) 291-6200
 8   Email: wayne.stacy@bakerbotts.com
 9   Lauren J. Dreyer (Pro hac vice)
     BAKER BOTTS L.L.P
10   700 K Street, N.W.
     Washington, DC 20001
11   Telephone: (202) 639-7700
     Email: lauren.dreyer@bakerbotts.com
12
     Attorneys for Defendant AT&T Corp.
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15                                      SAN JOSE DIVISION

16   VOIP-PAL.COM, INC.,                         Case No. 5:18-cv-06177-LHK

17                 Plaintiff,
                                                 [PROPOSED] ORDER GRANTING AT&T
18           v.                                  CORP.’S ADMINISTRATIVE MOTION
                                                 TO CONSIDER WHETHER CASES
19   AT&T CORP.,                                 SHOULD BE RELATED

20                 Defendant.

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                           CASE NO. 5:18-cv-06177-LHK
      Case
       Case6:20-cv-00269-ADA
            5:18-cv-06177-LHK Document
                               Document25-2
                                        83-2 Filed
                                              Filed07/31/20
                                                    05/05/20 Page
                                                              Page22
                                                                   2 of 2
                                                                        33



 1          Having heard the Defendant AT&T Corp.’s (“AT&T”) Administrative Motion to consider
 2   whether the present action should be related to the action captioned AT&T Corp., AT&T Services,
 3   Inc., and AT&T Mobility LLC v. VoIP-Pal.com, Inc., Case No. 5:20-cv-02995 (“AT&T Declaratory
 4   Judgment Action”), under Civil Local Rules 3-12 and 7-11, and good cause appearing, the Court
 5   GRANTS AT&T’s Administrative Motion.
 6          The Court finds that the present action is related to the AT&T Declaratory Judgment Action
 7   under Civil Local Rule 3-12(a). The Court further finds that the AT&T Declaratory Judgment
 8   Action should be reassigned to the Honorable Lucy Koh pursuant to Civil Local Rule 3-12(f).
 9          IT IS SO ORDERED.
10

11   ____________, 2020                                ____________________________________
                                                       The Honorable Lucy Koh
12
                                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                              2                      CASE NO. 5:18-cv-06177-LHK
                                                                                                  Case
                                                                                                   Case6:20-cv-00269-ADA
                                                                                                         5:18-cv-06054-LHK Document
                                                                                                                            Document25-2
                                                                                                                                     140 Filed
                                                                                                                                          Filed07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page23
                                                                                                                                                               1 of
                                                                                                                                                                 of 633



                                                                                              1   VENABLE LLP
                                                                                                  Frank C. Cimino, Jr. (pro hac vice)
                                                                                              2   fccimino@venable.com
                                                                                                  Megan S. Woodworth (pro hac vice)
                                                                                              3   mswoodworth@venable.com
                                                                                                  600 Massachusetts Ave., NW
                                                                                              4   Washington, D.C. 20001
                                                                                                  Telephone: (202) 344-4000
                                                                                              5   Facsimile: (202) 344-8300

                                                                                              6   William A. Hector (SBN 298490)
                                                                                                  wahector@venable.com
                                                                                              7   101 California Street, Suite 3800
                                                                                                  San Francisco, CA 94111
                                                                                              8   Telephone:     (415) 653-3750
                                                                                                  Facsimile:     (415) 653-3755
                                                                                              9
                                                                                                  Attorneys for Defendant
                                                                                             10   CELLCO PARTNERSHIP d/b/a Verizon Wireless

                                                                                             11
                                                                                                                            UNITED STATES DISTRICT COURT
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12                           NORTHERN DISTRICT OF CALIFORNIA
                                                    SAN FRANCISCO, CA 94111




                                                                                                                                  SAN JOSE DIVISION
VENABLE LLP




                                                                                             13
                                                                              415-653-3750




                                                                                             14

                                                                                             15   VOIP-PAL.COM, INC.,                          CASE NO. 5:18-cv-06054-LHK
                                                                                             16                                Plaintiff,
                                                                                                                                               ADMINISTRATIVE MOTION TO
                                                                                             17                          v.                    CONSIDER WHETHER CASES
                                                                                                                                               SHOULD BE RELATED
                                                                                             18   CELLCO PARTNERSHIP d/b/a Verizon
                                                                                                  Wireless,
                                                                                             19
                                                                                                                               Defendant.
                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28


                                                                                                  ADMINISTRATIVE MOTION TO CONSIDER                          CASE NO. 5:18-cv-06054-LHK
                                                                                                  WHETHER CASES SHOULD BE RELATED
                                                                                                  Case
                                                                                                   Case6:20-cv-00269-ADA
                                                                                                         5:18-cv-06054-LHK Document
                                                                                                                            Document25-2
                                                                                                                                     140 Filed
                                                                                                                                          Filed07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page24
                                                                                                                                                               2 of
                                                                                                                                                                 of 633



                                                                                              1    I.       INTRODUCTION
                                                                                              2             Pursuant to the Northern District of California’s Civil Local Rules 3-12(b) and 7-11,
                                                                                              3   Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”) requests that the above-
                                                                                              4   captioned case be related to a recently-filed action captioned Cellco Partnership d/b/a Verizon
                                                                                              5   Wireless v. VoIP-Pal.com, Inc., Case No. 3:20-cv-03092-JCS (the “Verizon declaratory judgment
                                                                                              6   action”), which is assigned to Magistrate Judge Joseph C. Spero. This Court has granted similar
                                                                                              7   motions filed by Twitter and Apple. See Dkt. No. 92 in VoIP-Pal.com, Inc. v. Twitter Inc., Case
                                                                                              8   No. 5:18-cv-04523-LHK, deeming that case related to Twitter Inc. v. VoIP-Pal.com, Inc., now
                                                                                              9   captioned Case No. 5:20-cv-02397-LHK; Dkt. No. 104 in VoIP-Pal.com, Inc. v Apple Inc., Case
                                                                                             10   No. 5:18-cv-06217-LHK deeming that case related to Apple Inc. v. VoIP-Pal.com, Inc. now
                                                                                             11   captioned Case No. 5:20-cv-02460-LHK. AT&T also filed a similar motion on May 5, 2020. Dkt.
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   No. 83 in VoIP-Pal.com, Inc. v. AT&T Corp., Case No. 5:18-cv-06177-LHK, to consider whether
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   that case should be related to AT&T Corp. et al v. Voip-Pal.com, Inc., Case No. 5:20-cv-02995-
                                                                              415-653-3750




                                                                                             14   NC.
                                                                                             15             This Court is already familiar with VoIP-Pal.com, Inc. (“VoIP-Pal”) and its patents. In
                                                                                             16   2018 and 2019, this Court presided over six lawsuits filed by VoIP-Pal that were consolidated into
                                                                                             17   two sets for pretrial purposes:
                                                                                             18             A “first wave” of cases, which the Court deemed related to each other, were filed by VoIP-
                                                                                             19   Pal against the following defendants and involved the assertion of two patents:
                                                                                             20             •      Verizon (Case No. 5:18-cv-06054-LHK) (this case);
                                                                                             21             •      Twitter (Case No. 5:18-cv-04523-LHK);
                                                                                             22             •      AT&T (Case No. 5:18-cv-06177-LHK); and
                                                                                             23             •      Apple (Case No. 5:18-cv-06217-LHK).
                                                                                             24             A “second wave” of cases, which the Court deemed related to each other, were filed against
                                                                                             25   the following defendants and involved the assertion of four additional patents from the same
                                                                                             26   family:
                                                                                             27             •      Apple (Case No. 5:18-cv-06216-LHK); and
                                                                                             28             •      Amazon (Case No. 5:18-cv-07020-LHK).
                                                                                                                                                1
                                                                                              1   ADMINISTRATIVE MOTION TO CONSIDER                                         CASE NO. 5:18-cv-06054-LHK
                                                                                                  WHETHER CASES SHOULD BE RELATED
                                                                                              2
                                                                                                  Case
                                                                                                   Case6:20-cv-00269-ADA
                                                                                                         5:18-cv-06054-LHK Document
                                                                                                                            Document25-2
                                                                                                                                     140 Filed
                                                                                                                                          Filed07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page25
                                                                                                                                                               3 of
                                                                                                                                                                 of 633



                                                                                              1          VoIP-Pal recently filed new lawsuits in the United States District Court for the Western
                                                                                              2   District of Texas concerning a seventh patent from the same family—U.S. Patent No. 10,218,606
                                                                                              3   (the “’606 patent”). VoIP-Pal is a Nevada corporation with a principal place of business in
                                                                                              4   Bellevue, Washington and has no connection to that district. VoIP-Pal filed the Western District
                                                                                              5   of Texas cases in an effort to avoid this District’s prior judgments. Verizon, AT&T, Apple, and
                                                                                              6   Twitter have now filed declaratory judgment actions against VoIP-Pal in this District, all of which
                                                                                              7   involve the ’606 patent. Verizon seeks to have its declaratory judgment action deemed related to
                                                                                              8   the earlier action involving Verizon and VoIP-Pal and assigned to Judge Koh—the same order the
                                                                                              9   Court entered in the Twitter and Apple cases.
                                                                                             10   II.    APPLICABLE LEGAL STANDARD
                                                                                             11          “Whenever a party knows or learns that an action, filed in or removed to this district is (or
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   the party believes that the action may be) related to an action which is or was pending in this
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   District as defined in Civil L.R. 3-12(a), the party much promptly file in the lowest-numbered case
                                                                              415-653-3750




                                                                                             14   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R.
                                                                                             15   7-11.” Civil L.R. 3-12(b). Under Civil Local Rule 3-12(a), “[a]n action is related to another when:
                                                                                             16   (1) The actions concern substantially the same parties, property, transaction or event; and (2) [i]t
                                                                                             17   appears likely that there will be an unduly burdensome duplication of labor and expense or
                                                                                             18   conflicting results if the cases are conducted before different Judges.”
                                                                                             19   III.   DISCUSSION
                                                                                             20          A.      Factual Background
                                                                                             21          In 2018 and 2019, this Court presided over six lawsuits filed by VoIP-Pal—one against
                                                                                             22   Verizon. In the “first wave” actions filed against Verizon, Twitter, AT&T, and Apple, VoIP-Pal
                                                                                             23   asserted U.S. Patent Nos. 8,542,815 and 9,179,005 (the “’815 and ’005 patents,” respectively),
                                                                                             24   both entitled “Producing Routing Messages For Voice Over IP Communications.” The two patents
                                                                                             25   share a common specification. Defendants filed a Consolidated Motion To Dismiss that the
                                                                                             26   asserted patents as invalid under 35 U.S.C. § 101. Case No. 5:18-cv-06054-LHK, Dkt. No. 123.
                                                                                             27   On March 25, 2019, this Court granted the defendants’ Motion, found all asserted claims of the
                                                                                             28   ’815 and ’005 patents invalid, and rendered judgment in favor of the defendants. Case No. 5:18-
                                                                                                                                                 2
                                                                                              1   ADMINISTRATIVE MOTION TO CONSIDER                                          CASE NO. 5:18-cv-06054-LHK
                                                                                                  WHETHER CASES SHOULD BE RELATED
                                                                                              2
                                                                                                  Case
                                                                                                   Case6:20-cv-00269-ADA
                                                                                                         5:18-cv-06054-LHK Document
                                                                                                                            Document25-2
                                                                                                                                     140 Filed
                                                                                                                                          Filed07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page26
                                                                                                                                                               4 of
                                                                                                                                                                 of 633



                                                                                              1   cv-06054-LHK, Dkt. Nos. 134, 135. On March 16, 2020, the Court of Appeals for the Federal
                                                                                              2   Circuit affirmed this Court’s judgment. Case No. 5:18-cv-04523-LHK, Dkt. No. 89.
                                                                                              3          In the “second wave” actions filed against Apple and Amazon, VoIP-Pal asserted U.S.
                                                                                              4   Patents 9,537,762; 9,813,330; 9,826,002; and 9,948,549. These four asserted patents are related
                                                                                              5   to and share a common specification with the ’815 and ’005 patents. Apple and Amazon filed a
                                                                                              6   Consolidated Motion To Dismiss the four asserted patents in the second wave cases as invalid
                                                                                              7   under 35 U.S.C. § 101. On November 1, 2019, this Court granted Defendants’ Motion, found all
                                                                                              8   asserted claims of the four asserted patents invalid, and rendered judgment in favor of defendants
                                                                                              9   Apple and Amazon. E.g., Case No. 5:18-cv-06216-LHK, Dkt. Nos. 114 and 115. VoIP-Pal
                                                                                             10   appealed the judgment of invalidity under Section 101, and the appeal is pending.
                                                                                             11          VoIP-Pal recently began another patent litigation campaign. Between April 2-24, 2020,
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   VoIP-Pal filed six new lawsuits against defendants Facebook, WhatsApp, Google, Amazon,
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   Apple, AT&T, and Verizon in the Western District of Texas (the “Texas lawsuits”). In the Texas
                                                                              415-653-3750




                                                                                             14   lawsuits, VoIP-Pal asserts the ’606 patent, which is also entitled “Producing Routing Messages
                                                                                             15   For Voice Over IP Communications.” The ’606 patent is in the same family as the six patents
                                                                                             16   asserted in the first and second wave cases.
                                                                                             17          Verizon believes that VoIP-Pal’s Texas lawsuits amount to improper forum shopping—
                                                                                             18   a clear attempt to have another Federal Court contradict this Court’s prior decisions. On May 5,
                                                                                             19   2020, Verizon filed a complaint for declaratory judgment of non-infringement and invalidity of
                                                                                             20   the ’606 patent. The claims of the ’606 patent that are the subject of the Verizon declaratory
                                                                                             21   judgment action are very similar to the claims of the six patents that VoIP-Pal previously asserted
                                                                                             22   against Verizon and other defendants in the first and second wave cases. Verizon declaratory
                                                                                             23   judgment action, Dkt. No. 1. For example, claim 1 of the ’606 patent is very similar to claim 74
                                                                                             24   of the ’005 patent, which was asserted against Verizon in the above-captioned action. Both
                                                                                             25   claims recite methods of routing communications between two participants based on “attributes”
                                                                                             26   or “identifiers” of the participants, matching or comparing the identifiers, and producing a
                                                                                             27   “routing message” that identifies an address associated with first or second network element or
                                                                                             28   a first or second portion of the network. Furthermore, the Verizon products or services for which
                                                                                                                                                   3
                                                                                              1   ADMINISTRATIVE MOTION TO CONSIDER                                        CASE NO. 5:18-cv-06054-LHK
                                                                                                  WHETHER CASES SHOULD BE RELATED
                                                                                              2
                                                                                                  Case
                                                                                                   Case6:20-cv-00269-ADA
                                                                                                         5:18-cv-06054-LHK Document
                                                                                                                            Document25-2
                                                                                                                                     140 Filed
                                                                                                                                          Filed07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page27
                                                                                                                                                               5 of
                                                                                                                                                                 of 633



                                                                                              1   Verizon seeks a declaratory judgment of non-infringement and invalidity in the Verizon
                                                                                              2   declaratory judgment action are the same as or similar to the Verizon products and services that
                                                                                              3   VoIP-Pal accused this action. Verizon declaratory judgment action, Dkt. No. 1 at ¶ 33.
                                                                                              4          Verizon filed the declaratory judgment action against VoIP-Pal in this District because of
                                                                                              5   the foregoing similarities, VoIP-Pal’s filing of the Texas lawsuits, and recent public statements
                                                                                              6   by VoIP-Pal that threaten further legal action in the wake of the Federal Circuit’s affirmance of
                                                                                              7   this Court’s judgment of invalidity of the ’815 and ’005 patents. Verizon Wireless declaratory
                                                                                              8   judgment action, Dkt. No. 1-8.
                                                                                              9          B.      Analysis
                                                                                             10          The Verizon declaratory judgment action and the above-captioned action are related cases
                                                                                             11   under Civil L.R. 3-12(a) for at least the same reasons that the Court has deemed related the actions
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   involving Twitter, Apple, and VoIP-Pal. See VoIP-Pal.com, Inc. v. Twitter Inc., Case No. 5:18-
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   cv-04523-LHK, Dkt. No. 92 (deeming that case related to Twitter Inc. v. VoIP-Pal.com, Inc.,
                                                                              415-653-3750




                                                                                             14   now captioned as Case No. 5:20-cv-02397-LHK); VoIP-Pal.com, Inc. v. Apple Inc., Case No.
                                                                                             15   5:18-cv-06217-LHK, Dkt. No. 104 (deeming that case related to Apple Inc. v. VoIP-Pal.com,
                                                                                             16   Inc., now captioned as Case No. 5:20-cv-02460-LHK).
                                                                                             17          First, the two actions concern the same parties (VoIP-Pal and Verizon), substantially the
                                                                                             18   same property (the ’606 patent which shares an overlapping specification with and recites claims
                                                                                             19   very similar to the ’815 and ’005 patents at issue in the above-captioned case), and substantially
                                                                                             20   the same transaction or event (the question of whether the patents-in-suit, which are in the same
                                                                                             21   family as the patents at issue in the above-captioned case and recite very similar claims, are
                                                                                             22   invalid and/or infringed).
                                                                                             23          Second, Judge Koh has invested substantial time in analyzing and issuing detailed,
                                                                                             24   dispositive rulings on the six patents that VoIP-Pal asserted in the first and second wave cases,
                                                                                             25   including the ’815 and ’005 patents involved in the above-captioned action against Verizon.
                                                                                             26   There would be substantial duplication of effort and expense and risk of conflicting results if the
                                                                                             27   Verizon declaratory judgment action were to proceed before Magistrate Judge Spero, who has
                                                                                             28   no prior familiarity with VoIP-Pal and VoIP-Pal’s patents. For the foregoing reasons, having
                                                                                                                                               4
                                                                                              1   ADMINISTRATIVE MOTION TO CONSIDER                                         CASE NO. 5:18-cv-06054-LHK
                                                                                                  WHETHER CASES SHOULD BE RELATED
                                                                                              2
                                                                                                  Case
                                                                                                   Case6:20-cv-00269-ADA
                                                                                                         5:18-cv-06054-LHK Document
                                                                                                                            Document25-2
                                                                                                                                     140 Filed
                                                                                                                                          Filed07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page28
                                                                                                                                                               6 of
                                                                                                                                                                 of 633



                                                                                              1   this Court preside over the Verizon declaratory judgment action would conserve judicial
                                                                                              2   resources and promote the efficient resolution of the action.
                                                                                              3   IV.    CONCLUSION
                                                                                              4          Verizon respectfully requests a determination that the Verizon declaratory judgment action
                                                                                              5   (Case No. 3:20-cv-03092-JCS) is related to the above-captioned action, and an assignment of the
                                                                                              6   Verizon declaratory judgment action to Judge Koh in the above-captioned action.
                                                                                              7
                                                                                                   Dated: May 8, 2020                              VENABLE LLP
                                                                                              8

                                                                                              9                                                    By: /s/ William A. Hector
                                                                                                                                                   Frank C. Cimino, Jr. (pro hac vice)
                                                                                             10                                                    fccimino@venable.com
                                                                                                                                                   Megan S. Woodworth (pro hac vice)
                                                                                             11                                                    mswoodworth@venable.com
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                                                                                   600 Massachusetts Ave., NW
                                                                                             12                                                    Washington, D.C. 20001
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                                                                                   Telephone: (202) 344-4000
                                                                                             13                                                    Facsimile: (202) 344-8300
                                                                              415-653-3750




                                                                                             14                                                    William A. Hector (SBN 298490)
                                                                                                                                                   wahector@venable.com
                                                                                             15                                                    101 California Street, Suite 3800
                                                                                                                                                   San Francisco, CA 94111
                                                                                             16                                                    Telephone:     (415) 653-3750
                                                                                                                                                   Facsimile:     (415) 653-3755
                                                                                             17

                                                                                             18                                                    Attorneys for Defendant
                                                                                                                                                   CELLCO PARTNERSHIP d/b/a Verizon
                                                                                             19                                                    Wireless

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28
                                                                                                                                                   5
                                                                                              1   ADMINISTRATIVE MOTION TO CONSIDER                                      CASE NO. 5:18-cv-06054-LHK
                                                                                                  WHETHER CASES SHOULD BE RELATED
                                                                                              2
                                                                                                  Case
                                                                                                  Case6:20-cv-00269-ADA
                                                                                                       5:18-cv-06054-LHK Document
                                                                                                                         Document 25-2
                                                                                                                                  140-1 Filed
                                                                                                                                          Filed
                                                                                                                                              07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page291 of
                                                                                                                                                                  of 33
                                                                                                                                                                     2



                                                                                              1   VENABLE LLP
                                                                                                  Frank C. Cimino, Jr. (pro hac vice)
                                                                                              2   fccimino@venable.com
                                                                                                  Megan S. Woodworth (pro hac vice)
                                                                                              3   mswoodworth@venable.com
                                                                                                  600 Massachusetts Ave., NW
                                                                                              4   Washington, D.C. 20001
                                                                                                  Telephone: (202) 344-4000
                                                                                              5   Facsimile: (202) 344-8300

                                                                                              6   William A. Hector (SBN 298490)
                                                                                                  wahector@venable.com
                                                                                              7   101 California Street, Suite 3800
                                                                                                  San Francisco, CA 94111
                                                                                              8   Telephone:     (415) 653-3750
                                                                                                  Facsimile:     (415) 653-3755
                                                                                              9
                                                                                                  Attorneys for Defendant
                                                                                             10   CELLCO PARTNERSHIP d/b/a Verizon Wireless

                                                                                             11
                                                                                                                            UNITED STATES DISTRICT COURT
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12                           NORTHERN DISTRICT OF CALIFORNIA
                                                    SAN FRANCISCO, CA 94111




                                                                                                                                  SAN JOSE DIVISION
VENABLE LLP




                                                                                             13
                                                                              415-653-3750




                                                                                             14
                                                                                                  VOIP-PAL.COM, INC.,                          CASE NO. 5:18-cv-06054-LHK
                                                                                             15
                                                                                                                               Plaintiff,
                                                                                             16                                                W. HECTOR DECLARATION ISO
                                                                                                                         v.                    ADMINISTRATIVE MOTION TO
                                                                                             17                                                CONSIDER WHETHER CASES
                                                                                                  CELLCO PARTNERSHIP d/b/a Verizon             SHOULD BE RELATED
                                                                                             18   Wireless,
                                                                                             19                                Defendant.
                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28


                                                                                                  W. HECTOR DECLARATION ISO ADMINISTRATIVE MOTION            CASE NO. 5:18-cv-06054-LHK
                                                                                                  TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                                                  Case
                                                                                                  Case6:20-cv-00269-ADA
                                                                                                       5:18-cv-06054-LHK Document
                                                                                                                         Document 25-2
                                                                                                                                  140-1 Filed
                                                                                                                                          Filed
                                                                                                                                              07/31/20
                                                                                                                                                05/08/20 Page
                                                                                                                                                          Page302 of
                                                                                                                                                                  of 33
                                                                                                                                                                     2



                                                                                              1   I, William Hector, declare as follows:
                                                                                              2          1.        I am an attorney at the law firm of Venable LLP, counsel of record in this action
                                                                                              3   for Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”). I am a member in good
                                                                                              4   standing of the Bar of the State of California.
                                                                                              5          2.        I submit this declaration in support of Verizon’s administrative motion under Civil
                                                                                              6   Local Rules 3-12(b) and 7-11 to consider whether this action should be related to Cellco
                                                                                              7   Partnership d/b/a Verizon Wireless v. VoIP-Pal.com, Inc., Case No. 3:20-cv-03092-JCS, which is
                                                                                              8   pending before Magistrate Judge Joseph C. Spero (“Administrative Motion”). I have personal
                                                                                              9   knowledge of the matters stated in this declaration and would testify truthfully to them if called
                                                                                             10   upon to do so.
                                                                                             11          3.        On May 8, 2020, I contacted Lewis E. Hudnell III, counsel of record for VoIP-
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   Pal.com, Inc. I asked if VoIP-Pal would stipulate to the motion seeking to have this case related
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   to Cellco Partnership d/b/a Verizon Wireless v. VoIP-Pal.com, Inc., Case No. 3:20-cv-03092-JCS.
                                                                              415-653-3750




                                                                                             14   Mr. Hudnell responded that VoIP-Pal would oppose such a motion.
                                                                                             15          4.        Accordingly, Verizon was unable to obtain a stipulation.
                                                                                             16          I declare under penalty of perjury under the laws of the United States that the foregoing is
                                                                                             17   true and correct to the best of my knowledge.
                                                                                             18          Executed at San Francisco, California, this 8th day of May 2020.
                                                                                             19

                                                                                             20                                                                 By: /s/ William A. Hector
                                                                                                                                                                    William A. Hector
                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28
                                                                                                                                                    1
                                                                                              1   W. HECTOR DECLARATION ISO ADMINISTRATIVE MOTION                             CASE NO. 5:18-cv-06054-LHK
                                                                                                  TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                                                                              2
     Case
     Case6:20-cv-00269-ADA
          5:18-cv-06054-LHK Document
                            Document 25-2
                                     140-2 Filed
                                             Filed
                                                 07/31/20
                                                   05/08/20 Page
                                                             Page311 of
                                                                     of 33
                                                                        2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
10

11

12   VOIP-PAL.COM, INC.,                          CASE NO. 5:18-cv-06054-LHK

13                            Plaintiff,
                                                  [PROPOSED] ORDER GRANTING
14                       v.                       VERIZON’S ADMINISTRATIVE
                                                  MOTION TO CONSIDER WHETHER
15   CELLCO PARTNERSHIP d/b/a Verizon             CASES SHOULD BE RELATED
     Wireless,
16
                              Defendant.
17

18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER GRANTING VERIZON’S                        CASE NO. 5:18-cv-06054-LHK
     ADMINISTRATIVE MOTION
     Case
     Case6:20-cv-00269-ADA
          5:18-cv-06054-LHK Document
                            Document 25-2
                                     140-2 Filed
                                             Filed
                                                 07/31/20
                                                   05/08/20 Page
                                                             Page322 of
                                                                     of 33
                                                                        2



 1            Having considered the Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”)'s
 2   Administrative Motion to consider whether the present action should be related to the action
 3   captioned, Cellco Partnership d/b/a Verizon Wireless v. VoIP-Pal.com, Inc., Case No. 3:20-cv-
 4   03092-JCS (“Verizon Declaratory Judgment action”), under Civil Local Rules 3- 12 and 7-11, and
 5   good cause appearing, the Court GRANTS Verizon’s Administrative Motion.
 6            The Court finds that the present action is related to the Verizon Declaratory Judgment
 7   action under Civil Local Rule 3-12(a). The Court further finds that the Verizon Declaratory
 8   Judgment action should be reassigned to the Honorable Lucy Koh pursuant to Civil Local Rule 3-
 9   12(f).
10            IT IS SO ORDERED.
11

12    May __, 2020
                                                     The Honorable Lucy H. Koh
13
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     1
 1   [PROPOSED] ORDER GRANTING VERIZON’S                                    CASE NO. 5:18-cv-06054-LHK
     ADMINISTRATIVE MOTION
 2
                                        Case
                                          Case
                                             6:20-cv-00269-ADA
                                               5:18-cv-04523-LHKDocument
                                                                 Document25-2
                                                                           84 Filed 07/31/20
                                                                                    03/25/19 Page 33
                                                                                                  1 ofof133




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     VOIP-PAL.COM, INC.,                               Case No. 18-CV-04523-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         JUDGMENT
                                  14              v.

                                  15     TWITTER INC.,
                                  16                    Defendant.

                                  17

                                  18          On March 25, 2019, the Court granted Defendant’s omnibus motion to dismiss. ECF No.

                                  19   82. The Court ruled that the asserted claims of U.S. Patent Nos. 8,542,815 and 9,179,005 are

                                  20   invalid under 35 U.S.C. § 101. Accordingly, the Clerk shall enter judgment in favor of Defendant.

                                  21   The Clerk shall close the file.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: March 25, 2019

                                  25                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  26                                                  United States District Judge
                                  27

                                  28                                                   1
                                       Case No. 18-CV-04523-LHK
                                       JUDGMENT
